                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LAJAZZ A. SMITH,
                                   4                                                        Case No. 16-cv-06577-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER FOR CURRENT ADDRESS
                                                 v.
                                   6
                                         L. VALENCIA,
                                   7
                                                        Defendant.
                                   8

                                   9          In the present case, Plaintiff informed the Court that as of July 16, 2018, she was released

                                  10   from custody and that her new address was as follows: 974 N. Lafayette, Apt. 104, Fresno, CA

                                  11   93728. See Dkt. 52 at 1. Plaintiff has not communicated with the Court since that date.

                                  12   Defendant’s counsel has informed the Court that she has been unable to communicate with
Northern District of California
 United States District Court




                                  13   Plaintiff since July 31, 2018 and that Plaintiff’s “current whereabouts are unknown.” See Dkt. 58

                                  14   at 3; Oct. 18, 2018 Bajwa Decl. ¶¶ 4-7. Counsel has further informed the Court that she has been

                                  15   unsuccessful in contacting Plaintiff by telephone and by using the address above. See Nov. 5,

                                  16   2018 Bajwa Decl. ¶¶ 3-5.

                                  17          No later than twenty-eight (28) days from the date of this Order, Plaintiff must provide a

                                  18   current address at which mail may be sent to her. Failure to do so will result in the dismissal of

                                  19   this action for failure to prosecute and/or failure to comply with Local Rule 3-11, which requires

                                  20   that “a party proceeding pro se whose address changes while an action is pending must promptly

                                  21   file with the Court . . . a Notice of Change of Address specifying the new address.”

                                  22          The Clerk of the Court shall send this Order to Plaintiff at her last-known address.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 16, 2018

                                  25                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  26                                                    United States District Judge
                                  27

                                  28
